OPINION — AG — ** FOREIGN JUDGMENTS — COLLECTION — FEE ** WHERE A JUDGMENT IN A CIVIL ACTION WAS RENDERED IN THE DISTRICT COURT OF OKLAHOMA COUNTY AND AFTER SAME HAS BECOME FINAL, THE JUDGMENT DEBTOR MOVED TO MAJOR COUNTY IN WHICH EXECUTION OCCURRED UNDER 19 Ohio St. 515.1 [19-515.1], THE COURT CLERK OF MAJOR COUNTY MAY 'NOT' DEDUCT THE 1% POUNDAGE REQUIRED BY 28 Ohio St. 31 [28-31], BUT THAT THE SAME MAY BE DEDUCTED BY THE COURT CLERK OF OKLAHOMA COUNTY. THE PROVISIONS OF 19 Ohio St. 515.1 [19-515.1] AND 12 Ohio St. 765 [12-765], ARE COMPLEMENTARY. THEY BOTH HAVE APPLICATION TO FOREIGN CIVIL PROCESS. (JURISDICTION, FEES, SHERIFF, COURT CLERK, CHARGES) CITE: 12 Ohio St. 731 [12-731], 19 Ohio St. 515.1 [19-515.1], 28 Ohio St. 31 [28-31], 12 Ohio St. 765 [12-765] (BRIAN H. UPP)